Citation Nr: 1810838	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-26 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

The propriety of the adjustments to the Veteran's nonservice-connected pension benefits, to include the validity of the overpayment created thereby.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION


The Veteran had honorable active military service from July 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO), Pension Management Center in St. Paul, Minnesota.

The Board notes that it remanded the Veteran's appeal in August 2017 to afford him a hearing on his appeal.  The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in January 2018.  A transcript of this hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that, in its August 2017 remand, it picked up the issue of whether an overpayment of VA disability compensation in the amount of $15,792.83 was properly created and, finding a Notice of Disagreement had been received in January 2013, remanded that issue for the issuance of a Statement of the Case.  To date, no Statement of the Case has been issued.

Upon a close review of the claims file, however, reveals that there is no separate issue on appeal.  The overpayment in the amount of $15,792.83 was the initial debt owed by the Veteran after his nonservice-connected pension was initially reduced by the RO in a letter sent to him in September 2010.  See October 2010 First Demand Letter.  However, as will be discussed in further detail below, the reduction was later adjusted in 2012, which resulted in a greatly reduced overpayment in the amount of $1,959.09, as shown in an audit provided to the Veteran in a July 2013 Supplemental Statement of the Case (SSOC).  This SSOC clearly indicates that, in considering the issue of the propriety of the reduction of the Veteran's pension, the RO also adjudicated that issue of the validity of the overpayment and found it to be correct.  Likewise, the Board finds the issue of the propriety of the reduction of the Veteran's pension and the issue of the validity of the overpayment to be so inextricably intertwined such that they cannot be adjudicated separately because any change in the reduction of the pension would have an effect on the overpayment.  

Consequently, the Board finds that the issue of the validity of the overpayment is part of the Veteran's appeal to determine whether the adjustments made to his nonservice-connected pension is proper, and the issue on appeal has been recharacterized to reflect this.  The Board finds that the Veteran is not prejudiced by this change in characterization of the issue on appeal as the RO has adjudicated both issues concurrently as shown in the September 2013 SSOC and the Veterans Law Judge fully discussed this issue at the hearing despite indicating that she did not have jurisdiction over such the creation issue based upon the characterization of that issue in the August 2017 Board decision.  The Veteran is not prejudiced by the recharacterization of issues as the matter was fully discussed at the hearing, including in her questions to the Veteran as to why he disagrees with the overpayment; her review and discussion of the audit provided with the September 2013 SSOC; and her explanation to the Veteran as to why there is an overpayment and how it was created).  

Furthermore, insofar as the August 2017 remand may have intimated that a Notice of Disagreement was received in January 2013 as to the denial of the Veteran's request for a waiver of the overpayment, the Board has reviewed the claims file and does not find any document in which the Veteran disagrees with that denial, which was issued in July 2013 (rather than January 2013 as indicated in the remand).  In fact, in February 2015 correspondence from the Veteran, he clearly stated that he "did not appeal the legality of the VA seeking return of the over-payment," but rather he "appealed the AMOUNT OF the over-payment as incorrect."  (Emphasis in original.)  See also September 2013 VA Form 9.  This statement clearly indicates that the Veteran does not disagree with the denial of the waiver of the overpayment and has not sought appeal of such.  

Consequently, the Board does not find that there is any outstanding Notice of Disagreement as to which the RO needs to issue a Statement of the Case either as to the issue of validity of the overpayment or as to waiver of the overpayment.  Thus, the Board does not have jurisdiction over that issue and will not reissue that portion of the August 2017 remand, as it finds no action is necessary on the part of the RO at this time.

With regard to the issue on appeal, the Board finds that remand is warranted because it is unclear to the Board why the RO continued to disallow the Veteran's nonservice-connected pension benefits for the period of November 28, 2007 to September 30, 2008 when it adjusted for the Veteran's periods of incarceration in September 2012 based upon the documentation from the California Department of Corrections (CA DOC), which shows the Veteran's periods of incarceration from November 2001 to July 2011.  

The procedural history of this case is somewhat confusing but, basically, via a September 2010 Notification Letter, the RO terminated the Veteran's nonservice-connected pension benefits effective April 1, 2009 based on an outstanding felony warrant issued that date, reinstated them July 29, 2010 (the date the warrant was cleared by his arrest), and then terminated them again effective September 28, 2010 (the 61st day of his incarceration), which resulted in an overpayment.  In a January 2011 Notification Letter, the RO terminated the Veteran's nonservice-connected pension benefits back further to November 28, 2007 due to an earlier outstanding felony warrant of that date, but otherwise did not disturb the reinstatement and subsequent termination previously established.  In December 2011, via his representative, the Veteran informed VA that he was discharged from the CA DOC on July 15, 2011 and requested that his benefits be reinstated.  In January 2012, additional documentation was received from the CA DOC showing that the Veteran was incarcerated until May 2006 when he was released on parole and, thereafter, he had multiple periods of incarceration until he was finally discharged on July 15, 2011.  A number of these periods of incarceration were in excess of 60 days.  By law, a veteran is not entitled to benefits while a fugitive felon or while incarcerated in excess of 60 days.  38 U.S.C. § 1505 (2012); 38 C.F.R. § 3.666 (2017).

Consequently, in May 2012, the RO proposed to revise the reduction to the Veteran's nonservice-connected pension benefits to reflect the actual periods of incarceration in excess of 60 days based upon the CA DOC documentation.  It is clear from the RO's decision that it found the Veteran had periods of incarceration in excess of 60 days from October 2008 to March 2009, June 2009 to October 2009, March 2010 to July 2010 and December 2010 to May 2011.  In adjusting the Veteran's nonservice-connected pension benefits, it reinstated his benefits on October 1, 2008 and then discontinued them on December 8, 2008, the 61st day after the onset of incarceration in October 2008.  This decision was effectuated in a September 2012 letter.  However, neither of these letters explain why the RO reinstated his benefits on October 1, 2008 and was not adjusting the period prior to that (i.e. November 28, 2007 to September 30, 2008).

The Board notes that the Veteran was awarded nonservice-connected pension effective June 26, 2006.  The document from the CA DOC also shows periods of incarceration in March 2007 (length in custody 15 days) and May 2007 (length in custody 15 days), from August 2007 to October 2007 (length in custody 62 days), from July 2010 to possibly October 2010 (length of time in custody unclear) and May 2011 to July 2011 (length of time in custody 58 days).  No adjustments were made in 2007.  In addition, according to the audit issued, the Veteran's benefits were not paid for the period of November 28, 2007 to September 30, 2008.  

What the Board cannot determine is why the Veteran has not been paid for this period of time because the CA DOC does not show he was incarcerated in excess of 60 days during this period of time.  The Board acknowledges the November 28, 2007 warrant upon which the initial termination of benefits was based placed the Veteran in fugitive felon status and that the September 2010 Report of Incarceration shows that this warrant was cleared by the Veteran's July 2010 arrest.  However, the document from the CA COD showed the Veteran had many other arrests between November 28, 2007 and July 2010 and yet the RO reinstated benefits on October 1, 2008.  There is nothing in the CA COD documentation on October 1, 2008 that the Board can pinpoint as a reason for the RO using that date as the effective date for reinstating the Veteran's benefits.  Furthermore, the May 2012 and September 2012 letters adjusting the Veteran's benefits based on the CA COD documentation due to his incarcerations states that the October 1, 2008 adjustment is due to adding a child to the Veteran's award.  However, a July 2008 decision letter actually shows that the Veteran's minor child was added to his award effective June 1, 2008.  Therefore, that statement does not seem accurate.  

The Veteran has consistently claimed that VA has overcharged him and that it is counting periods when he was not incarcerated in establishing the overpayment.  The Board is unable with the questions above to address the question of whether the reduction of the Veteran's pension benefits was proper.  Consequently, the Board must remand the Veteran's appeal to the RO for it to conduct any necessary development to determine the appropriateness of the reduction of the Veteran's nonservice-connected pension for the period of November 27, 2007 to September 30, 2008, and to provide an explanation of why nonpayment of pension benefits to the Veteran during such period is appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary development to ascertain the propriety of the reduction of the Veteran's nonservice-connected pension for the period of November 28, 2007 to September 30, 2008, to include but not limited to determining his fugitive felon status for the warrant issued on November 28, 2007 and when such status terminated.

2.  Thereafter, readjudicate the Veteran's claim, especially with consideration of whether the termination of nonservice-connected pension benefits from November 28, 2007 to September 30, 2008 was proper.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  If nonservice-connected pension benefits for the period of November 28, 2007 to September 30, 2008 remain denied, the Supplemental Statement of the Case should fully explain the reason(s) why.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




